Citation Nr: 1748504	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C virus (HCV) as the result of Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for HCV as the result of VA medical treatment.

In May 2015, the Board remanded the appeal for development of the record.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that as the result of contamination due to improperly sterilized instruments during VA dental treatment from 2003 to 2010, he contracted HCV.  Available VA medical records indicated that, as of December 2006, the Veteran had a positive screen for hepatitis C.  During the period prior to December 2006, the Veteran received VA dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.

The Board's May 2015 remand directed that the AOJ should request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500(c) conducted by the Austin VA Medical Center or other VA entity as to the potential complications arising from the Veteran's dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.  It noted that, if no records existed, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  While the development as directed was undertaken, and the AOJ was advised that no such records existed, the Veteran was not notified.  This should be accomplished on remand.  

The Board also directed that the Veteran be afforded an appropriate examination to obtain a medical opinion as to whether he has any additional hepatitis C disability as a result of VA dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.  

In August 2016, a VA physician reviewed the record.  He noted that the Veteran had a positive HCV test in 2006, and that he had multiple tests following that, with non-detectable HCV levels or negative results.  He indicated that in this situation, the reactive anti-HCV antibody most likely represented a prior infection that subsequently cleared, or a false-positive antibody test due to technical reasons.  He stated that if the distinction between those two possibilities needed to be made, a different antibody test could be performed.  He noted that a nonreactive second antibody test would suggest that the initial test was a false-positive, but that repeatedly reactive results from different antibody assays would suggest a prior, cleared infection.  This physician's discussion raises the question of whether a diagnosis of HCV is appropriate.  In this regard, the Board observes that, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Because resolution of the appeal turns on whether there is a diagnosis of HCV, the Board concludes that additional inquiry is necessary to address this question.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the unavailability of  records pertaining to "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500 (c) conducted by the Austin VA Medical Center or other VA entity as to the potential complications arising from the Veteran's dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005, in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether a diagnosis of HCV is appropriate.  The examiner's attention should be directed to the discussion by the VA physician in August 2016, suggesting that additional testing might resolve the question of whether the reactive anti-HCV antibody most likely represented a prior infection that subsequently cleared, or a false-positive antibody test due to technical reasons.  In that regard, all necessary testing should be conducted, and their results reported in detail.  The examiner should provide an opinion regarding whether a diagnosis of HCV has been appropriate at any time.  
	
If a diagnosis of HCV is appropriate, the examiner should provide an opinion as to whether the Veteran has any HCV disability as a result of VA dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.  

For any HCV caused or aggravated by the May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005 VA dental treatment, the examiner should address whether such disability (a) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or post-operative care; or, (b) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

A rationale for all opinions expressed should be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

